Citation Nr: 1409224	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for macular degeneration.

2.  Entitlement to service connection for rod-cone dystrophy.

3.  Entitlement to service connection for cataracts.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in relevant part, denied his claim of entitlement to service connection for macular degenerative (also more generally claimed as blindness).  VA and private examination reports reflect various diagnoses, all of which could have an impact on his vision/blindness.  Thus, the Board has recharacterized his claim to include even the additional diagnoses.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies, as an example, posttraumatic stress disorder (PTSD), without more, it cannot be a claim limited only to that diagnosis, rather, must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  For these reasons, the Board is expanding the appeal to also include rod-cone dystrophy and cataracts.

The issue of entitlement to service connection for cataracts, however, requires further development before being decided on appeal, so the Board is remanding this aspect of the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and determining whether service connection is warranted for the macular degeneration and rod-cone dystrophy.


FINDINGS OF FACT

1.  The evidence being in relative equipoise, meaning about evenly balanced for and against the claim, it is just as likely as not the Veteran's macular degeneration is the result of his military service.  

2.  His rod-cone dystrophy, however, is a hereditary condition unrelated to his service, not worsened by it, and devoid of superimposed disease or injury.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's macular degeneration is due to disease, injury or event during his service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  But the criteria are not met for entitlement to service connection for the rod-cone dystrophy.  Id.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Regarding the claim of entitlement to service connection for macular degeneration, the Board is fully granting this claim, so there is no need to discuss whether there has been compliance with the VCAA's duty-to-notify-and-assist obligations, at least not as concerning this specific portion of the claim.  The rest of this discussion concerning these preliminary obligations therefore concerns only the claim of entitlement to service connection for the rod-cone dystrophy.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should precede the initial adjudication of the claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Consider also that, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish entitlement to service connection and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2008 that fully addressed all notice elements and was sent prior to the initial adjudication of the claim in August 2008, so in the preferred sequence.  The letter informed the Veteran of what evidence was required to substantiate the claim of entitlement to service connection for blindness in general and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  He also was advised of how "downstream" disability ratings and effective dates are determined, as mandated by the Court in Dingess.  

VA additionally, as mentioned, has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of relevant records, both from during his service and since, so including his service treatment records (STRs) and all pertinent post-service VA and private treatment records, as well as providing an examination for a medical opinion when necessary to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed prejudicing the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party attacking the agency's decision, the Veteran has the burden of proof of showing a VCAA notice or assistance error has occurred and, moreover, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102.

In assisting him with his claim, the RO has obtained the Veteran's STRs, and the file also contains private medical evidence he provided personally as well as articles and treatises he also provided in support of his claim.  As well, he was afforded VA medical examinations in furtherance of his claim, and the Board additionally obtained a medical advisory opinion from a specialist (ophthalmologist) with the Veterans Health Administration (VHA).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's obligations in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Statutes, Regulations, and Precedent Cases

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Establishing entitlement to direct service connection therefore generally requires having:  (1) competent and credible evidence confirming the existence of the claimed disability or, at the very least, showing the Veteran has had it at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently-claimed disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In general, congenital or "hereditary" defects are not considered diseases or injuries within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. § 3.303(c), 4.9 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, VA's Office of General Counsel has held that service connection may be granted for a congenital disease on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Moreover, although a congenital defect is not a disease, service connection still may be granted for resultant disability caused by any superimposed disease or injury.

The Court has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents have resulted in actual disability.  In the absence of proof of a present disability there necessarily can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).


The evaluation of evidence is a three-step process.  First, the adjudicator must determine whether the evidence is competent, meaning coming from a qualified source, then second whether it also is credible, meaning worthy of belief, and third and finally weigh the evidence in relation to the other relevant evidence.

Competency of evidence therefore differs from its credibility and ultimate weight.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although this is not determinative of an opinion's probative value.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative because this is just as well tantamount to saying "may not" or "could not".  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  Indeed, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  But recognizing this, it is equally true the Board may reject a medical opinion based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).


In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in detail, certainly not exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Discussion

The Veteran has been legally blind since approximately 2006.  He has been diagnosed with macular degeneration to include dry age-related macular degeneration, rod-cone dystrophy, and cataracts.  The Veteran is status-post left eye cataract removal.  During service in Vietnam from late 1968 to late 1969, the Veteran was an air traffic controller-spotter.  He asserts that phosphorous flares used in connection with his duties, to include an alleged incident in which such a flare dropped on his face, and extreme ultraviolet (UV) light exposure (staring into the sky with binoculars) concomitant with his duties, caused or accelerated his currently diagnosed macular degeneration.

The STRs reveal normal vision on entry into service and upon service separation.  However, in a May 1971 medical history form completed by the Veteran for separation purposes, he indicated "eye trouble."  Upon further investigation, the examiner indicated that the reported eye trouble was in reference to itchy eyes since March 1971 due to eye strain and that no treatment was required.  Moreover, the examiner noted that there were no complications and no sequelae (residuals).

In 2002 the Veteran began noticing some vision changes.  Eye examinations thereafter showed he was totally color blind.  It appears that he was not color blind historically given that his profession required great visual and color discrimination capabilities.  His vision was somewhat stable for a few years.  However, in 2005 or 2006, visual decline began to accelerate.  

In 2006, bilateral cataracts were diagnosed.  The Veteran underwent left eye cataract removal surgery, which caused left eye visual acuity to decline further.

In August 2007, the Veteran's ophthalmologist, J.L. Hollins, M.D. stated that due to the Veteran's legal blindness he would be unable to continue working.

In January 2008, D.C. Stratton, O.D., asserted that the Veteran was diagnosed with macular degeneration in 2003 and that there was a rapid decline in vision over the previous five years.  She opined that the Veteran's exposure to phosphorous flares while in service "could be part of this sudden and rapid decline in vision."  Dr. Stratton's January 2008 opinion is speculative and inconclusive and for that reason it is of little probative weight.  Obert, 5 Vet. App. at 33; see also Warren, 6 Vet. App. at 6 (holding that a physician's statement framed in terms such as "may" or "could" is not probative because this is just as well tantamount to saying "may not" or "could not").

In June 2008, the Veteran was afforded a VA examination.  The examination report reflects that macular degeneration had its onset in 2003.  On funduscopic examination, the examiner observed non-exudative macular degeneration with retinal pigmented epithelial atrophy in both eyes and the diagnosis was of advanced dry macular degeneration in both eyes.  The examiner opined that the Veteran's macular degeneration was not due to exposure to phosphorus flares in service.  The examiner asserted that there was no evidence that exposure to bright light or phosphorous flares caused or aggravated macular degeneration.  

In August 2009, the relevant eye diagnoses were bilateral nonexudative macular degeneration, rod-cone dystrophy, left eye pseudophakia, and a mild right eye cataract.

In August 2010, Dr. Stratton indicated that she had reviewed the Veteran's medical records from service to the present.  She emphasized that in Vietnam, the Veteran was an air-traffic controller-spotter and that he was subjected to extreme UV exposure in the form of flares magnified at times with binoculars without any form of UV eye protection.  She indicated that research proved that there was a direct link between UV exposure and macular damage.  Dr. Stratton acknowledged that the Veteran's father had macular degeneration that developed in his 70's.  She suggested, however, that the Veteran's macular degeneration was not hereditary because hereditary macular degeneration tended to have it onset at the same age as that of family members.  Because the Veteran's macular degeneration occurred at a much younger age than his father's, she suggested that it was not of the hereditary type.  She also noted that the Veteran had none of the other risk factors for macular degeneration such as smoking and obesity.  Thus, she opined that prolonged exposure to UV light in service was the cause of early onset damage to his maculae leading to legal blindness.  

On VA examination in January 2012, the examiner diagnosed age-related macular degeneration and rod-cone dystrophy.  The examiner indicated that he reviewed the relevant records in the claims file.  The examiner opined that macular degeneration was not likely related to service because there had been no solid scientific study of which he was aware that indicated a correlation between sun exposure and macular degeneration.  Thus, he could not conclude that the Veteran's macular degeneration was due to or aggravated by sun exposure.  As to rod-cone dystrophy, the examiner indicated that he could not opine regarding etiology.  The examiner asserted that the Veteran's loss of vision was most likely due to rod-cone dystrophy but that he could not say with certainty that sun exposure accelerated or aggravated this condition.  The examiner stated that the "existence or absence of a correlation between [rod-cone] dystrophy severity and [UV] exposure is unknown to me."  Unfortunately, this opinion is of little probative weight because it is unclear whether the examiner could not opine more conclusively on etiology due to his personal lack of knowledge or whether answers were beyond the ken of current medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that in cases where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must be clear from the examiner's remarks whether it cannot be determined due to limitations in current medical knowledge).


A December 2012 report from Dr. Stratton indicated that increased UV light exposure in Vietnam caused early onset macular degeneration.  Dr. Stratton asserted that the Veteran's presence outdoors for many hours at high altitudes near the equator in Vietnam exacerbated UV exposure.  According to her, UV rays were strongest near the equator and that at higher altitudes, there was less atmosphere to absorb UV rays.  She explained that data have shown that exposure to blue and visible light was important in causing age-related macular degeneration.  As well, according to Dr. Stratton, there was a solar flare during the Veteran's tour in Vietnam and that UV radiation from the sun increased by factors of thousands during solar flares.  The Board notes that Dr. Stratton cited relevant and appropriate sources supporting her opinions.

A December 2012 report from Dr. Hollins indicated that he had followed the Veteran at his office since 2003 at which time he was diagnosed with dry age-related macular degeneration with early cataracts.  Dr. Hollins reviewed the Veteran's medical records to include STRs and other service records.  Dr. Hollins noted that the Veteran had "severe" UV exposure in service and that UV light exposure worsened macular degeneration.  However, he indicated that he was uncertain regarding whether UV light exposure could cause macular degeneration decades later such as in the Veteran's case.  The intense UV light exposure in service "could have" aided in the onset of macular degeneration and the resulting bilateral legal blindness.  The Board finds that this opinion is not probative, as it is both speculative and inconclusive.  Obert, supra.

The Board sought an advisory medical opinion from a VHA ophthalmologist on the etiology of the Veteran's diagnosed eye disabilities, namely macular degeneration, rod-cone dystrophy, and cataracts.  In November 2013, an ophthalmologist reviewed all pertinent records in the claims file and opined that the Veteran's macular degeneration, rod-code dystrophy, and cataracts were "as likely as not" related to service, accelerated by service, or aggravated by service.  The rationales provided, however, indicate that the opining physician intended to indicate that these conditions were not likely related to service.  Regarding age-related macular degeneration, the physician opined that risk factors for age-related macular degeneration included ethnicity, an age of between 43 and 54, smoking, hypertension, low levels of antioxidants, and heredity.  The physician indicated that even high levels of sunlight did not increase the risk of age-related macular degeneration.  He explained that various studies had been inconclusive regarding a correlation between sun exposure and age-related macular degeneration.  The physician indicated that the Veteran's loss of vision was likely due to rod-cone dystrophy and that rod-cone dystrophy was a hereditary condition and as such not related to service.  As well, regarding cataracts, the physician indicated that the records showed the presence of nuclear cataracts and that these were not caused by sun or UV light exposure.  He asserted that cortical cataracts were caused by sun exposure but that the Veteran did not suffer from that type of cataract.

The Veteran submitted a publication issued by the organization Prevent Blindness America entitled "UV and Our Nation's Vision."  The publication indicated that UV exposure was hazardous to eyesight and that cataracts and macular degeneration had been linked to prolonged exposure to UV radiation.  The publication also indicated that risk factors for developing macular degeneration included family history, smoking, and cumulative sun exposure.  

The Veteran submitted an abstract of a study entitled "Prevalence and Risk Factors of Early-Stage Age-Related Macular Degeneration in Patients Examined at a Health Promotion Center in Korea."  According to the study, risk factors for macular degeneration were advanced age, male gender, smoking status, hyperlipidemia, working outdoors, and residence in rural areas.  This study is not helpful in supporting the Veteran's claim of service connection for macular degeneration because the only risk factor from the ones identified was male gender.  

A publication of the Macular Vision Research Foundation noted certain risk factors for macular degeneration to include sunlight.  Apparently, studies had shown that prolonged exposure to sunlight, especially in one's 20's and 30's "may" contribute to the development of age-related macular degeneration later in life.  This study is not helpful because use of the word "may" renders it speculative and devoid of probative value.  Warren, supra. 

The Veteran submitted an article from the June 1990 issue of Investigative Ophthalmology & Visual Science indicating that a study on rats showed that phototoxicity was implicated in the etiology of macular degeneration but that further study was needed.  The inconclusive nature of this seemingly preliminary study renders it of little probative value.  See, e.g., Obert, supra.  The Board emphasizes that the age of the study reduces its credibility because certainly further research on macular degeneration has been conducted since June 1990.

An article that appeared in the January-February 2012 issue of the Journal of Clinical & Experimental Ophthalmology indicated that cumulative light exposure was significantly associated with aging and the progression of age-related macular degeneration.  

The Veteran printed information from www.allaboutvision.com indicating that extended exposure to the sun's UV rays had been linked to cataracts, macular degeneration, and other conditions.  According to the website, anybody who spent time outdoors was at risk of eye problems from UV radiation.  Such factors as presence in the tropics, higher altitude, time of day, and settings that included wide open spaces with reflective surfaces exacerbated UV exposure.  The Veteran indicated that all of the foregoing factors were present when he was in Vietnam.  

A publication of the American Optometric Association indicated that UV radiation could play a contributory role in the development of various ocular disorders including age-related cataracts and could contribute to age-related macular degeneration.  This study is not probative because it includes speculative terminology.  Warren, supra.

The Veteran submitted information from the website of the American Macular Degeneration Foundation.  The information indicated that UV light was potentially harmful to the eyes and could lead to cataracts.  Words like "seem" are also used.  The speculative and inconclusive nature of the propositions proffered reduces the probative weight of this evidence.  Obert, supra.  

Finally, the Veteran submitted an abstract of a January 1992 article that appeared in Archives of Ophthalmology regarding the long-term impact of visible light on the eyes.  The abstract indicates that high levels of exposure to blue and visible light late in life could be important in causing age-related macular degeneration.  This evidence is not helpful, as the Veteran argues that exposure relatively early in life caused his extant eye problems.

Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

As apparent from the foregoing discussion of the evidence, it is not entirely probative.  In reaching a decision herein, the Board will weigh only the competent and credible evidence.  

Regarding macular degeneration, the June 2008 VA opinion indicated that it was not a condition resulting from exposure to bright lights or to phosphorous flares.  Dr. Stratton's August 2010 and December 2012 opinions are helpful in that they explain in detail her conclusion that the Veteran's macular degeneration was due to excessive UV light exposure in service and that research proved that there was a link between UV light exposure and macular degeneration.  The Board finds that Dr. Stratton's August 2010 and December 2012 statements more persuasive than the conclusion contained in the June 2008 VA examination report, as they are more fully substantiated.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  The Board is aware that the November 2013 VHA medical advisory opinion reveals an opposing view regarding the etiology of the Veteran's macular degeneration.  The Board, however, cannot discern a difference in the thoroughness of the opinions of two qualified medical professionals.  The evidence for and against service connection for macular degeneration, therefore, is in relative equipoise - meaning about evenly balanced for and against this claim.  As such, the Veteran must prevail, and service connection for macular degeneration is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, as explained, this need only be an "as likely as not" proposition, which in this particular instance it is for the reasons and bases discussed.

The Board is aware that there is evidence for and against this claim of entitlement to service connection for macular degeneration in the articles and publications submitted by the Veteran.  Some are helpful to the claim and some are not.  Because, however, service connection is being granted based on other evidence that is specific to him, the Board will not proceed with consideration of the impact of the "treatise" evidence upon his claim.  Quite clearly, examination and other reports based on his particular situation are more probative than general articles on the current state of research or information contained in websites intended for a lay audience.  

Conversely, the record contains only one competent and credible medical opinion regarding the etiology of the Veteran's rod-cone dystrophy, the apparent cause of his claimed blindness.  The November 2013 medical advisory opinion indicates that rod-cone dystrophy is a hereditary condition.  The Veteran has not asserted, and the evidence does not otherwise suggest, any service-related aggravation of the 
rod-cone dystrophy and no superimposed disease or injury.  Because of the inherent nature of rod-cone dystrophy, and in the absence of any aggravation or superimposed disease or injury, it is not a disease or injury within the meaning of VA regulations, and service connection for it is expressly precluded.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.

The decision regarding macular degeneration is fully favorable.  As to rod-cone dystrophy, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for macular degeneration is granted.

Service connection for rod-cone dystrophy, however, is denied.


REMAND

A remand is required in this case to assist the Veteran with his claim of entitlement to service connection for cataracts.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The evidence establishes the Veteran was exposed to excessive levels of UV light during his service.  He has a history of cataracts.  A left eye cataract was removed in 2006, and a right eye cataract is still present.  The record contains conflicting evidence regarding the nature and etiology of his cataracts.  Throughout most of the record, they have been referred to simply as cataracts.  But a November 2013 medical advisory opinion explains that the cataracts are nuclear, which are not related to UV light exposure.  Because it nonetheless still remains unclear whether the cataracts are otherwise related to or the result of the Veteran's military service, a VA examination and medical nexus opinion are needed to assist in determining the precise nature of the Veteran's cataracts and their etiology, including especially whether there is a relationship between them and his service.

Accordingly, this remaining component of the claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA medical examination for a medical nexus opinion regarding the likelihood (very likely, as likely as not, or unlikely) that the Veteran's cataracts are related to his service - including especially to UV light exposure.  

Note:  the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must review all pertinent documents in the claims file in conjunction with the examination, including that specifically discussed in this decision and remand.  A rationale must be provided for all opinions and conclusions expressed in a typewritten report, and the report must state whether the requested review of the record took place.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond. 

2.  Then readjudicate the claim for service connection for cataracts.  If this claim is denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


